Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe (Reg. No. 64326) on 07/08/2022.
The application has been amended as follows: 

Claim 1 (Currently-Twice-Amended): A portable information device comprising: a first chassis; a second chassis disposed adjacently to the first chassis and coupled to the first chassis to be rotatable between a flat form and a stacked form, wherein: in the flat form, the first and second chassis are side by side in a direction perpendicular to a surface direction of the first and second chassis, and in the stacked form, the first and second chassis are stacked and overlap one another in the surface direction; and a spine member disposed across adjacent end portions of the first and second chassis, wherein the spine member covers a gap generated between the adjacent end portions of the first and second chassis in the stacked form, the spine member comprises: adjacent post members disposed such that facing side surfaces of the post members are relatively rotatable, wherein three or more of the post members are disposed along a direction in which the first and second chassis are disposed side by side; a misalignment preventing portion disposed between the facing side surfaces, wherein the misalignment preventing portion suppresses a relative movement between the facing side surfaces when the facing side surfaces abut one another, and in the stacked form, the facing side surfaces abut one another via the misalignment preventing portion and the post members are successively disposed between the first and second chassis to cover the gap; and a flexible sheet member, bottom sides of the post members are fixed to a front side of the flexible sheet member using a gluing agent, and the post members have a cut portion, at a corner between the facing side surfaces and the bottom sides, that forms a cavity defined by the facing side surfaces and the front side in the flat form and in the stacked form; and wherein the cavity accommodates the gluing agent forced out from the bottom sides.

Claim 9 (Currently-Twice-Amended): A portable information device comprising: a first chassis; a second chassis disposed adjacently to the first chassis and coupled to the first chassis to be rotatable between a flat form and a stacked form, wherein: in the flat form, the first and second chassis are side by side in a direction perpendicular to a surface direction of the first and second chassis, and in the stacked form, the first and second chassis are stacked and overlap one another in the surface direction; and a spine member disposed across adjacent end portions of the first and second chassis, wherein the spine member covers a gap generated between the adjacent end portions of the first and second chassis in the stacked form, and the spine member comprises: adjacent post members disposed such that facing side surfaces of the post members are relatively rotatable, wherein three or more of the post members are disposed along a direction in which the first and second chassis are disposed side by side; and a flexible sheet member, wherein bottom sides of the post members are fixed to a front side of the flexible sheet member using a gluing agent, in the stacked form, the facing side surfaces abut one another and the post members are successively disposed between the first and second chassis to cover the gap, and the post members have a cut portion, at a corner between the facing side surfaces and the bottom sides, that forms a cavity defined by the facing side surfaces and the front side in the flat form and in the stacked form; and wherein the cavity accommodates the gluing agent forced out from the bottom sides.
Claim 10 : (Canceled)
Claim 11: (Canceled)
Allowable Subject Matter
Claims 1, 3-9 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims 1 and 9, patentability exists, at least in part, with the claimed features of, “wherein the misalignment preventing portion suppresses a relative movement between the facing side surfaces when the facing side surfaces abut one another, and in the stacked form, the facing side surfaces abut one another via the misalignment preventing portion and the post members are successively disposed between the first and second chassis to cover the gap; and a flexible sheet member, bottom sides of the post members are fixed to a front side of the flexible sheet member using a gluing agent, and the post members have a cut portion, at a corner between the facing side surfaces and the bottom sides, that forms a cavity defined by the facing side surfaces and the front side in the flat form and in the stacked form; and wherein the cavity accommodates the gluing agent forced out from the bottom sides.”

Regarding independent claim 3, patentability exists, at least in part, with the claimed features of, “a spine member disposed across adjacent end portions of the first and second chassis, wherein the spine member covers a gap generated between the adjacent end portions of the first and second chassis in the stacked form, the spine member comprises post members disposed along a direction in which the first and second chassis are disposed side by side, and the portable information device further comprises : a display that extends across the first and second chassis and that comprises a bending region at least in an area across the adjacent end portions; a first plate disposed on an inner surface of the first chassis, wherein the first plate supports an area of the display on a side of the first chassis; a second plate disposed on an inner surface of the second chassis and adjacent to the first plate, wherein the second plate supports an area of the display on a side of the second chassis; and a locking piece that protrudes from one or both of a backside of the first plate and a backside of the second plate toward the other or both of the first plate and the second plate to contact a backside thereof, wherein a distal end of the locking piece protrudes beyond adjacent end surfaces of the first plate and the second plate, the first plate and the second plate are disposed side by side in a direction perpendicular to a surface direction of the first plate and the second plate in the flat form, the spine member further comprises a relief portion formed by recessing front sides of the post members, and the relief portion is disposed at a position corresponding to the locking piece.”

Chen et al US-10073496-B2, Jeon et al US-11076499-B2, as well as, Choi et al US-10390444-B2 are all cited as teaching some elements of the claimed invention including spine member for a portable device . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment filed on 06/30/2022 has been fully considered and finds the claims allowable with the examiner’s amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841